DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As to claim 1, After the end of the claim, please delete one of two period. 

REASONS FOR ALLOWANCE
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-3, the present invention is direct to a universal semiconductor automatic high-speed serial signal testing method: Independent claim 1 identifies the uniquely distinct features of " according to a set fixed resolution, the phase of the high-speed serial signal, the magnitude of each offset phase being determined by a phase shift control signal outputted by the control unit and the resolution of the phase shift unit;"
The closest prior art, Higuchi et al. (US 20190108979 A1) and Jaklitsch et al. (US 20170315173 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claim is allowed as the same reasons above.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached M-F from 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        3/25/22